Citation Nr: 1534500	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  13-28 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus, including as secondary to service-connected bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from April 1953 to April 1957 and from June 1957 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Tinnitus is attributable to service.


CONCLUSION OF LAW

Tinnitus was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000, as amended, (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Nevertheless, the Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As tinnitus is a disease of the organic nervous system, tinnitus is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

The Veteran's DD Form 214 reflects that his military occupational specialty was a medical service technician.  The Veteran does not assert that he was in combat, nor are available service personnel records reflective of such.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.  Nonetheless, the Board notes that the Veteran was found to have in-service noise exposure; he is currently service-connected for bilateral hearing loss disability related to in-service noise exposure.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). 

December 2011 and March 2012 VA audiological examinations established that the Veteran suffers from tinnitus.  The Veteran denied experiencing tinnitus prior to those examinations, but reported that he began experiencing a buzzing of the ears after his April 2010 VA examination.  As previously noted, the Veteran's in-service noise exposure is not in dispute.

The Board observes that the December 2011 VA examiner stated that the etiology of the Veteran's tinnitus could not be determined without resorting to speculation.  Nonetheless, the March 2012 VA examiner stated that, since the Veteran's tinnitus  did not have onset until approximately 2010, the Veteran's tinnitus was not related to service.  According to the VA examiner, it is unlikely that the Veteran's tinnitus is related to in-service noise exposure.  The VA examiner pointed out that the "rule of thumb" is that tinnitus due to noise exposure has onset within 2 years of said noise exposure.  The VA examiner, pointed out that the time between the Veteran's noise exposure and the onset of his tinnitus makes it less likely that the tinnitus is related to the noise exposure.  The VA examiner stated that other causes of tinnitus include medications, occupational noise exposure, and head trauma.  

Likewise, the Board acknowledges that the June 2015 VA examiner found that the Veteran's tinnitus was unrelated to service, and was not caused or aggravated by the Veteran's service-connected bilateral hearing loss disability.  The June 2015 VA examiner acknowledged that hearing loss disability and tinnitus often coexist, as they result from similar causes, including noise exposure, but that one does not cause the other; according to the VA examiner, hearing loss disability does not cause tinnitus.  The VA examiner noted that, in addition to noise exposure, tinnitus could be caused by middle ear disease, brain tumors, head trauma, and certain medications

Nonetheless, the Board finds that service connection is warranted for tinnitus.  The Board also finds that the VA examiners' opinions to be inadequate.  The Board points out that the absence of evidence of tinnitus at separation or for many years after is not determinative as to whether tinnitus is related to military service and does not preclude service connection of tinnitus in this case.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability); 38 C.F.R. § 3.303(d) (service connection warranted in some circumstances where disease is first diagnosed after service).  

Moreover, the March 2012 VA examiner's finding that the Veteran's tinnitus is not related to service because the onset in 2010 falls outside the "rule of thumb" for tinnitus caused by noise exposure lacks probative value, as the opinion does not specifically address the Veteran's specific assertions and the absence of any other causes of his tinnitus.  Although the March 2012 and June 2015 VA examiners state that tinnitus is also caused by head trauma, medication, brain tumors, and middle ear disease, the medical evidence of record does not reflect the presence of these additional causal factors.  Moreover, neither of the VA examiners actually attributes the Veteran's tinnitus to any of these factors.  The Board observes that the June 2015 VA examiner acknowledged that bilateral hearing loss disability and tinnitus often coexist and share the same etiology of noise exposure, but that the June 2015 VA examiner found that the Veteran's bilateral hearing loss disability did not cause or aggravate his tinnitus.  The Board also observes that both of the VA examiners noted that tinnitus can be caused by other factors unrelated to noise exposure.  However, the Board finds that the absence of other causal factors, the etiology must be noise exposure.  

To the extent that the March 2012 and June 2015 VA examiners relied on the delayed onset of the Veteran's tinnitus as the sole explanation for the tinnitus not having the same etiology as the Veteran's bilateral hearing loss disability (in-service noise exposure), these opinions lack probative value.  These opinions disregard the Veteran's competent and credible lay statements attesting that the onset of tinnitus is related to noise exposure during service, as well as a medical history devoid of other risk factors for tinnitus; there is nothing in the record which reflects a post-service occupational noise exposure, medications, head trauma, middle ear disease, or brain tumors.  In this regard, the Board points out that the VA examiners did not find that the Veteran's tinnitus was related to any of the other causal factors, just that such factors could cause tinnitus in general; a review of the Veteran's treatment records does not suggest the presence of those risk factors.  Thus, the VA examiners' finding that the Veteran's tinnitus is unrelated to noise exposure in service is inconsistent with the evidence of record.  In short, other than the noise exposure in service, which caused his currently service-connected bilateral hearing loss disability, there is no other plausible cause for the Veteran's tinnitus.  

The Veteran's competent and credible statements thus provide a nexus linking his current tinnitus and to his in-service noise exposure; harmful noise exposure is consistent with the conditions of his service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  

Hence, on this record, the evidence is found to be at least evenly balanced in showing that the Veteran's tinnitus at least as likely as not had clinical onset following his exposure to harmful noise levels in connection with his service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


